Citation Nr: 1547459	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-13 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board videoconference hearing.  A transcript of the hearing is of record.

The issues of entitlement to an evaluation in excess of 30 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In August 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of the claim of entitlement to service connection for a skin disorder was requested.


CONCLUSION OF LAW

The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to service connection for a skin disorder.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In the present case, the Veteran clearly expressed his intent to withdraw his appeal as to the issue of service connection for a skin disorder during his August 2015 Board hearing, and the undersigned VLJ made a contemporaneous finding that the withdrawal of that part of the appeal was fully informed.  Consequently, the Board finds that the Veteran has withdrawn his appeal as to this issue.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the claim of entitlement to service connection for a skin disorder is dismissed.


REMAND

With regard to the remaining issues on appeal, the Board finds that a remand is necessary for the reasons discussed below.

With respect to the evaluation for PTSD, the most recent VA psychiatric examination (performed in October 2014) indicated that the Veteran exhibited impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Based on the examiner's report, the RO concluded that the Veteran's overall impairment was consistent with a 30 percent evaluation.  However, the Veteran maintains that the examiner's report is not fairly reflective of his overall impairment.  For instance, the Veteran points to an August 2014 VA treatment note in which a clinician states, "In my opinion, the Veteran is not employable due to the severity of his PTSD symptoms."  The Veteran and his representative have also cited prior evaluations, from 2012, in which the Veteran was assigned a GAF score of 35, which could be consistent with more severe impairment warranting a higher rating.  As the October 2014 VA examiner did not discuss these prior notes from VA medical professionals in her evaluation of the Veteran's overall social and occupational impairment, the Board finds that an addendum medical opinion is required.  In the addendum, the examiner should specifically discuss the August 2014 VA clinician's statement regarding the Veteran's employability and the previously-assigned GAF scores in the context of the Veteran's overall occupational and social impairment.

As to the claim for a TDIU, the Board notes that the Veteran does not meet the criteria for consideration of a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).  However, because a grant of an increased rating for PTSD could potentially bring the Veteran's disability rating/s within the schedular TDIU requirements, the claim for a TDIU is inextricably intertwined with the claim for an evaluation in excess of 30 percent for PTSD, and must therefore be remanded as well.  If appropriate upon resolution of any pending claims, the AOJ should refer the matter to VA's Director, Compensation Service, for consideration pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA medical records for the period from October 2014 to the present.

2.  Schedule an examination to determine the severity of PTSD.  Additionally, the examiner is asked to discuss the November 2012 assigned GAF score of 35 in the context of the Veteran's overall impairment.

A complete rationale should be provided for any opinion offered.

3.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a fully responsive supplemental statement of the case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


